J-S08005-21

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMMONWEALTH OF PENNSYLVANIA                   IN THE SUPERIOR COURT
                                                       OF PENNSYLVANIA
                             Appellee

                        v.

    ALEXIS YNIRIO

                             Appellant                 No. 1202 MDA 2020


         Appeal from the Judgment of Sentence entered June 18, 2020
                In the Court of Common Pleas of Berks County
              Criminal Division at Nos: CP-06-CR-0004048-2019

BEFORE: STABILE, J., KUNSELMAN, J., and STEVENS, P.J.E.*

MEMORANDUM BY STABILE, J.:                     FILED: DECEMBER 22, 2021

        Appellant, Alexis Ynirio, was charged in a one-count information with

multiple acts of theft from his employer, Axis Self Storage, Inc. (“Axis”). The

trial court, sitting without a jury, found Appellant guilty of theft by failure to

make required disposition of funds received,1 graded his offense as a third-

degree felony, and sentenced him to four years’ probation and restitution of

$2,983.44.      Appellant argues, inter alia, that the trial court abused its

discretion by permitting hearsay evidence in a spreadsheet that purported to

chart the dates on which he had sole access to stolen funds. Although we

agree that the spreadsheet was inadmissible hearsay, we conclude for reasons

given below that its admission was harmless error. Accordingly, we affirm the



____________________________________________


*   Former Justice specially assigned to the Superior Court.

1   18 Pa.C.S.A. § 3927.
J-S08005-21



judgment of sentence except for the amount of Appellant’s restitution, which

we remand to the trial court for downward modification.

        We begin by summarizing the evidence adduced during Appellant’s non-

jury trial. Axis operates 23 storage units in Pennsylvania, New Jersey and

New York.        N.T., Trial, 3/16/20, at 6.     Axis’s main office is in Frazer,

Pennsylvania. Id. at 8-9. Edward DiMarcantonio, Axis’s owner, testified that

between March and June 2019, Appellant was an employee at Axis’s storage

facility in Reading, Pennsylvania. Id. at 6-8. Only two employees worked at

this facility: Appellant, a site manager, and Carlos Fuentes, Appellant’s

superior, a senior site manager. Id. at 7, 9, 41-42.

        The Commonwealth accused Appellant of stealing funds from Axis on

fifteen separate dates in 2019. The parties stipulated that on the fifteen days

in question, twenty Axis customers gave Appellant rental payments either in

the form of cash or money orders.2               Commonwealth Exhibit 1.     The

Commonwealth contended that Appellant kept the cash and money orders

instead of forwarding them to Axis’s main office in Frazer.

        DiMarcantonio testified that Appellant and Fuentes used different

procedures for forwarding customer payments from the Reading facility to the

Frazer office.    Appellant was required to convert all cash payments during

each business day into a money order at a nearby Turkey Hill convenience

store. Appellant would mail that money order, along with any other money

____________________________________________


2   The money orders themselves were not submitted into evidence.

                                           -2-
J-S08005-21



orders and checks received that day and a daily deposit report, to the Frazer

office. N.T., 3/16/20, at 8-10, 54. Fuentes, as a senior employee, did not

have to mail payments to the Frazer office. Instead, after converting cash

payments into a money order, Fuentes had a device that would “remote

capture” money orders and checks and deposit them directly into the bank.

Id. at 10-11.

      In mid-April 2019, upon reviewing bank reconciliations, DiMarcantonio

noticed that deposits were missing, because Axis’s computer records for

monies received at the Reading facility did not match the bank statements.

Id. at 11-12. DiMarcantonio testified that on fifteen different dates between

March 11, 2019 and June 29, 2019, Appellant received cash and money order

payments from customers at the Reading facility, but these proceeds never

arrived at the Frazer office. Id. at 13-37.

      Fuentes testified that he did not take the missing proceeds. Id. at 92.

In addition, Fuentes’ testimony indicates that Appellant adjusted deposit

records on one occasion to create the appearance that Fuentes took proceeds

instead of Appellant.   On May 25, 2019, Lukeisha Gonzalez paid rent of

$620.50 in cash to Appellant at the Axis property in Reading. Commonwealth

Exhibit 1 (parties’ stipulation). On the same day, Fuentes testified, Appellant

typed on a daily deposit report that Fuentes deposited $620.50. Id. at 90-

91. The following Tuesday, Fuentes checked with Appellant, and Appellant

said that he (Appellant) had sent the payment to Frazer. Id. Fuentes wrote




                                     -3-
J-S08005-21



“[Appellant] sent to Frazer” on the deposit sheet to reflect what Appellant told

him. Id. at 91.

      The Commonwealth contended that on the dates in question, Appellant

was the only employee present at the Reading facility at the time of closing

and therefore had the opportunity to steal customer payments. Axis required

all employees to submit weekly time sheets and send in emails each day when

they clock in and out of work. Id. at 38-39. The time sheets and emails are

kept in Axis’s computer, and DiMarcantonio is the custodian of these records.

Id. at 39-40. Based on the emails and timesheets, DiMarcantonio created an

Excel spreadsheet that purported to show who was present on the fifteen days

in question and the amount of money missing on each date.           Id. at 40;

Commonwealth Exhibit 3 (spreadsheet). The Commonwealth did not submit

the emails or timesheets themselves into evidence. Appellant objected to the

spreadsheet on the ground that it was not a business record because it was

created “in anticipation of prosecution of this case.” N.T., 3/16/20, at 40; see

also id. at 100 (same objection). The court overruled the objection, id. at

41, and admitted the spreadsheet into evidence. Id. at 101.

      The spreadsheet indicated that on two of the fifteen days in question

(May 11, 2019 and May 25, 2019), Fuentes was present at the Reading facility

but left before closing. Commonwealth Exhibit 3; N.T., 3/16/20, at 41-42

(DiMarcantonio).   The spreadsheet indicated that on the remaining dates,

Appellant was by himself all day. Commonwealth Exhibit 3. The total amount

of missing proceeds was $2,983.44. Id.

                                     -4-
J-S08005-21



        Evidence other than the spreadsheet indicates that Appellant was the

only employee present at closing on twelve of the fifteen days.           On these

twelve dates, Appellant’s initials, “AP,” appeared on the facility’s daily deposit

reports. Commonwealth Exhibit 2. Appellant admitted3 that he closed out the

account on days when his initials appeared on the daily deposit reports.4 N.T.,

3/16/20, at 123-24. Appellant also admitted that he “normally” closed out

the account on days when Fuentes was not there, id. at 138, which meant

that Appellant was alone on days he closed out the account.

        DiMarcantonio asked Appellant about the missing payments. Appellant

claimed that he sent everything to Frazer, but after DiMarcantonio confronted

him, he failed to produce receipts for any of the money orders he claimed to

have obtained from Turkey Hill. Id. at 45-48. Appellant claimed that he threw

out the receipts while cleaning his car. Id. at 130, 134.

        The court found Appellant guilty of theft by failure to make required

disposition of funds received, graded as a third-degree felony. On June 18,

2020, the court imposed sentence.              Appellant filed timely post-sentence

motions challenging the weight of the evidence, which the court denied, and

a timely notice of appeal. Both Appellant and the trial court complied with

Pa.R.A.P. 1925.

____________________________________________


3   Appellant testified in his own defense.

4 On the other three days, managers from other Axis facilities either closed
the Reading account remotely or closed it while visiting the Reading facility.
N.T., 3/16/20, at 30-33; Commonwealth Exhibit 2.

                                           -5-
J-S08005-21



      Appellant raises four issues in this appeal, which we reorder for the sake

of convenience:

      [1.] Whether the evidence presented by the Commonwealth at
      trial during its case-in-chief was legally insufficient to support a
      guilty verdict of theft by failure to make required disposition of
      funds received—and whether the lower court therefore erred in
      denying Appellant’s mid-trial motion for judgement [sic] of
      acquittal?

      [2.] Whether the verdict of guilt for theft went against the weight
      of the evidence where the Commonwealth’s case was pretty well
      entirely, in all material respects, based on the complainant’s
      nebulous word alone—his objectively uncorroborated suspicion—
      that Appellant (not another employee) stole (did not lose or
      negligently misdirect) the tenant-payments?

      [3.] Whether the complainant’s spreadsheet, introduced as Exhibit
      3, was inadmissible, as it was not made in the regular course of
      business at or near the time of the alleged thefts, but rather
      comprised notes derived from months-old business records,
      compiled expressly for the purpose of a criminal trial.

      [4.] Whether the evidence regarding the alleged theft of the
      money-orders was legally insufficient to support the lower court’s
      finding that more than $2,000 had been stolen—thereby rendering
      his improperly graded felony-sentence illegal and requiring a
      remand for resentencing?

Appellant’s Brief at 7-8.

      Appellant’s first argument is a challenge to the sufficiency of the

evidence underlying his conviction.     In reviewing a sufficiency claim, the

standard we apply

      is whether viewing all the evidence admitted at trial in the light
      most favorable to the verdict winner, there is sufficient evidence
      to enable the fact-finder to find every element of the crime beyond
      a reasonable doubt. In applying the above test, we may not weigh
      the evidence and substitute our judgment for the fact-finder. In

                                     -6-
J-S08005-21


     addition, we note that the facts and circumstances established by
     the Commonwealth need not preclude every possibility of
     innocence. Any doubts regarding a defendant’s guilt may be
     resolved by the fact-finder unless the evidence is so weak and
     inconclusive that as a matter of law no probability of fact may be
     drawn from the combined circumstances. The Commonwealth
     may sustain its burden of proving every element of the crime
     beyond a reasonable doubt by means of wholly circumstantial
     evidence. Moreover, in applying the above test, the entire record
     must be evaluated and all evidence actually received must be
     considered. Finally, the finder of fact while passing upon the
     credibility of witnesses and the weight of the evidence produced,
     is free to believe all, part or none of the evidence.

Commonwealth v. Antidormi, 84 A.3d 736, 756 (Pa. Super. 2014).

     The Crimes Code defines theft by failure to make required disposition of

funds received as follows:

     A person who obtains property upon agreement, or subject to a
     known legal obligation, to make specified payments or other
     disposition, whether from such property or its proceeds or from
     his own property to be reserved in equivalent amount, is guilty of
     theft if he intentionally deals with the property obtained as his
     own and fails to make the required payment or disposition.

18 Pa.C.S.A. § 3927(a).      With regard to whether the defendant uses the

property “as his own,” the Commonwealth “[does] not have to prove what

Appellant actually did with the money.” Commonwealth v. Green, 162 A.3d

509, 524 (Pa. Super. 2017). Theft of over $200.00 up to $2,000.00 is a first-

degree misdemeanor, while theft of between $2,000.00 and $100,000.00 is a

third-degree felony. 18 Pa.C.S.A. § 3903(a.1, b).

     Viewing all evidence received in the light most favorable to the

Commonwealth, we conclude that the evidence was sufficient to sustain

Appellant’s conviction under Section 3927. While there was no direct evidence

                                     -7-
J-S08005-21


that Appellant took cash and money orders instead of sending them to the

Frazer office, there was sufficient circumstantial evidence of his guilt. On all

fifteen days in question, Appellant was the person who accepted the missing

payments directly from customers.       DiMarcantonio’s spreadsheet indicates

that Appellant was the only employee present at the time of closing on fifteen

dates. On twelve dates, Appellant’s initials on Axis’s daily deposit reports,

along with Appellant’s testimony, demonstrate that he closed the account

while he was the only employee present, thus placing him in a position where

he could steal proceeds. He did not forward payments to Axis’s main office in

Frazer on any of these dates, and he failed to produce any receipts for Turkey

Hill money orders, a key step in the forwarding procedure, after DiMarcantonio

confronted him about the missing payments. Fuentes testified that he did not

take the missing payments, and no discrepancies in payments were noted on

the days that Fuentes closed the Reading location.         Appellant, however,

attempted to blame Fuentes for one missing payment by stating falsely on

that day’s deposit report that Fuentes deposited the payment.

      Although we hold, infra, that the Excel spreadsheet was inadmissible,

we still consider the spreadsheet when reviewing the sufficiency of the

evidence. This is because “the question of sufficiency is not assessed upon a

diminished record . . . Where improperly admitted evidence has been allowed

to be considered by the jury, its subsequent deletion does not justify a finding

of insufficient evidence. The remedy in such a case is the grant of a new trial.”


                                      -8-
J-S08005-21


Commonwealth v. Smith, 568 A.2d 600, 603 (Pa. 1989); Commonwealth

v. Tabb, 207 A.2d 884, 886 (Pa. 1965) (in reviewing the sufficiency of the

evidence, “all evidence actually received must be considered, whether the trial

rulings thereon were right or wrong”). We therefore conclude, based on all

evidence of record, including the Excel spreadsheet, that Appellant’s challenge

to the sufficiency of the evidence fails.

      Next, we address Appellant’s challenge to the weight of the evidence.

No relief is due.   A motion for new trial on the ground that the verdict is

contrary to the weight of the evidence

      concedes that there is sufficient evidence to sustain the verdict.
      Thus, the trial court is under no obligation to view the evidence in
      the light most favorable to the verdict winner. An allegation that
      the verdict is against the weight of the evidence is addressed to
      the discretion of the trial court. A new trial should not be granted
      because of a mere conflict in the testimony or because the judge
      on the same facts would have arrived at a different conclusion. A
      trial judge must do more than reassess the credibility of the
      witnesses and allege that he would not have assented to the
      verdict if he were a juror. Trial judges, in reviewing a claim that
      the verdict is against the weight of the evidence do not sit as the
      thirteenth juror. Rather, the role of the trial judge is to determine
      that notwithstanding all the facts, certain facts are so clearly of
      greater weight that to ignore them or to give them equal weight
      with all the facts is to deny justice.

Commonwealth v. Rivera, 238 A.3d 482, 495 (Pa. Super. 2020). Further,

      [w]hen a trial court considers a motion for a new trial based upon
      a weight of the evidence claim, the trial court may award relief
      only when the jury’s verdict is so contrary to the evidence as to
      shock one’s sense of justice and the award of a new trial is
      imperative so that right may be given another opportunity to
      prevail. The inquiry is not the same for an appellate court.
      Rather, when an appellate court reviews a weight claim, the court
      is reviewing the exercise of discretion by the trial court, not the

                                      -9-
J-S08005-21


     underlying question of whether the verdict was against the weight
     of the evidence. The appellate court reviews a weight claim using
     an abuse of discretion standard. . . . When the challenge to the
     weight of the evidence is predicated on the credibility of trial
     testimony, our review of the trial court’s decision is extremely
     limited. Generally, unless the evidence is so unreliable and/or
     contradictory as to make any verdict based thereon pure
     conjecture, these types of claims are not cognizable on appellate
     review.

Id. at 497-98.

     The trial court rejected Appellant’s challenge to the weight of the

evidence for the following reasons:

     The Commonwealth presented evidence that [Appellant] was the
     only person in charge of the money on the days it went missing
     and that, although Axis Storage’s payment system was not the
     best, there was no evidence to support that someone other than
     [Appellant] had taken the money. As previously stated, the
     parties stipulated to the fact that twenty customers handed their
     cash or money orders directly to [Appellant] in order to pay for
     rent.

     [Appellant] avers that [] DiMarcantonio offered no testimony that
     [Appellant] used the money as his own and that the
     Commonwealth failed to present any evidence that [Appellant]
     intentionally dealt with the money as his own. Again, the
     Commonwealth does not need to prove where the money went or
     how it was used in order to prove that [Appellant] was the one
     who took the money. Commonwealth v. Green, 162 A.3d 509,
     524 (Pa. Super. 2017).

     This Court does not believe that the verdict was so contrary to the
     evidence as to shock one’s sense of justice because, as the fact
     finder, this Court was able to make a decision based on the
     evidence presented. This Court was “free to believe all, part, or
     none of the evidence” and was to determine the credibility of the
     witnesses. Commonwealth v. Ramtahal, 33 A.3d 602, 609
     (Pa. 2011).    As the factfinder, this Court believed that []
     DiMarcantonio was credible and that the evidence the
     Commonwealth presented was credible and, in turn, properly led


                                      - 10 -
J-S08005-21


         this Court to the conclusion that [Appellant] was guilty of theft by
         failure to make required disposition of funds.

Pa.R.A.P. 1925 Opinion, 12/23/20, at 6-7. Upon review, we conclude that the

trial court did not abuse its discretion in denying Appellant’s weight claim,

especially where, as here, a challenge to the weight of the evidence concerns

the credibility of trial testimony. Rivera, 238 A.3d at 498.

         We next address Appellant’s third and fourth arguments, which concern

whether the trial court abused its discretion by admitting the Excel

spreadsheet as hearsay into evidence and, if so, the proper remedy for this

error.    We reject the argument that the Excel spreadsheet was admissible

under the business records exception to the hearsay rule. The spreadsheet

did not meet this exception because it was prepared in anticipation of litigation

(Appellant’s prosecution). The trial court abused its discretion by admitting

the spreadsheet into evidence. Nonetheless, we also conclude that since this

error did not affect Appellant’s conviction for a third-degree felony, the error

was harmless.

         The decision whether to admit or exclude evidence is within the sound

discretion of the trial court. In Re A.J.R.-H., 188 A.3d 1157, 1166-67 (Pa.

2018). A reviewing court will not disturb these rulings absent an abuse of

discretion. Id. Discretion is abused if, inter alia, the trial court overrides or

misapplies the law. Id.

         “Hearsay” is “a statement that (1) the declarant does not make while

testifying at the current trial or hearing; and (2) a party offers in evidence to

                                        - 11 -
J-S08005-21


prove the truth of the matter asserted in the statement.”      Pa.R.E. 801(c).

Under the Pennsylvania Rules of Evidence, hearsay evidence is incompetent

and inadmissible unless it meets an exception set forth in the Rules or one

prescribed by our Supreme Court or statute. Pa.R.E. 802. Exceptions to the

rule against hearsay have developed, however, “to allow the admission of

specified types of evidence based upon (1) the necessity for such evidence,

and (2) the circumstantial probability of its trustworthiness.” Bayview Loan

Servicing, LLC v. Wicker, 206 A.3d 474, 483 (Pa. 2019). For example, the

exception at issue in the present case, the business records exception, has

developed due to “the circumstantial trustworthiness [that] arises from the

regularity with which business records are kept and the reliance that

businesses place on the accuracy of those records.” Id.

     The business records exception to the hearsay rule permits the

admission of:

     A record (which includes a memorandum, report, or data
     compilation in any form) of an act, event or condition if:

     (A) the record was made at or near the time by—or from
     information transmitted by—someone with knowledge;

     (B) the record was kept in the course of a regularly conducted
     activity of a “business”, which term includes business, institution,
     association, profession, occupation, and calling of every kind,
     whether or not conducted for profit;

     (C) making the record was a regular practice of that activity;

     (D) all these conditions are shown by the testimony of the
     custodian or another qualified witness, or by a certification that


                                    - 12 -
J-S08005-21


      complies with Rule 902(11) or (12) or with a statute permitting
      certification; and

      (E) the opponent does not show that the source of information or
      other circumstances indicate a lack of trustworthiness.

Pa.R.E.   803(6).     Satisfaction   of    these   requirements   will   “establish

circumstantial trustworthiness” that “offset[s] the hearsay character of the

evidence.” MB Financial Bank v. Rao, 201 A.3d 784, 789 (Pa. Super. 2018).

      We have held however, that “documents, reports, etc., prepared in

anticipation of litigation (which includes prosecution of a criminal offense) do

not qualify for the business records exception.” Commonwealth v. Carter,

861 A.2d 957, 963 (Pa. Super. 2004), rev’d, 932 A.2d 1261 (Pa. 2007). Such

documents are not trustworthy, because the motivation for creating them is

not to create an accurate record for regular business operations but to support

a position in litigation. Id. at 962-63.

      Although our Supreme Court reversed our decision in Carter, the

preclusion of records prepared in anticipation of litigation as business records

under Carter remains good law. The issue in Carter was whether a lab report

identifying as cocaine items seized from the defendant at the time of his arrest

was admissible under the business records exception. We held that the report

was inadmissible because it “was prepared in anticipation of a criminal

prosecution, by a laboratory under the aegis of the Pennsylvania State Police,

in order to establish a critical element of the drug offense, i.e., the existence




                                     - 13 -
J-S08005-21


of a controlled substance.”5 Carter, 861 A.2d at 963. The Supreme Court

reversed. The Court reasoned that the report rested upon “basic, routine, and

highly reliable” drug tests and that forensic chemists used “standardized,

precise calculations” in creating the reports. Carter, 932 A.2d at 1266. The

Court held that

       such reports are not prepared “in anticipation of litigation” in the
       traditional sense; the information they contain is crucial in
       determining whether to prosecute at all. Absent any indication of
       wrongdoing on the part of law enforcement, the label of
       untrustworthiness cannot be attached to the report simply
       because of its source.

Id. at 1268-69.       Thus, the Court did not hold that records prepared in

anticipation of litigation qualified as an exception to hearsay under the

business records exception; it simply held the business records exception did

not apply to the evidence before the Court. The inapplicability of the business

records exception to the hearsay rule to records prepared in anticipation of

litigation, has been infrequently cited since Carter, and usually only in

passing, but no post-Carter decision has declared this principle invalid.6

____________________________________________


5 We went on to hold that admitting the lab report without the testimony of
the forensic scientist who performed the test and prepared the report violated
the defendant’s right of confrontation. Carter, 861 A.2d at 969. In contrast,
Appellant does not raise a Confrontation Clause argument in the present case.
Nor does any Confrontation Clause issue exist, because the creator of the
business record in question, DiMarcantonio, testified during trial and
submitted himself to cross-examination.

6 We also note that other jurisdictions do not admit records prepared in
anticipation of ligation under the business records exception to the hearsay
(Footnote Continued Next Page)


                                          - 14 -
J-S08005-21


       Here, the spreadsheet prepared by DiMarcantonio was hearsay, since

he created it from out-of-court statements (emails and timesheets) that he

offered for their truth.      The spreadsheet was created for the purpose of

litigation, specifically, Appellant’s prosecution.          DiMarcantonio accused

Appellant of stealing payments to Axis, N.T., Trial, 3/16/20, at 45-48,

prepared the spreadsheet, and gave it to the police to persuade them to

charge Appellant with theft.         Id. at 64.      There is no evidence that the

spreadsheet      was    compiled     for   regular   business   purposes,   or   that

DiMarcantonio created other spreadsheets such as this for use in regular




____________________________________________


rule. See, e.g., United States v. Kaiser, 609 F.3d 556, 574 (2d Cir. 2010)
(documents created in anticipation of litigation are not admissible as business
records because “the purpose of the [business record] rule is to ensure that
documents were not created for personal purpose[s] . . . or in anticipation of
any litigation so that the creator of the document had no motive to falsify the
record in question”); Certain Underwriters at Lloyd’s, London v.
Sinkovich, 232 F.3d 200, 205 (4th Cir. 2000) (“The absence of
trustworthiness is clear . . . when a report is prepared in the anticipation of
litigation because the document is not for the systematic conduct and
operations of the enterprise but for the primary purpose of litigating”); People
v. Tran, 469 P.3d 568, 574 (Colo. App. 2020) (“unlike a business keeping
records of its normal activities, a business preparing records for litigation has
a strong incentive to portray the facts in a way that will help it avoid liability
. . . And businesses do not routinely prepare these documents”). We regard
these decisions as persuasive authority. See Hvizdak v. Linn, 190 A.3d
1213, 1224 (Pa. Super. 2018) (“we may rely on decisions of lower federal
courts for persuasive authority”); Ferraro v. Temple University, 185 A.3d
396, 404 (Pa. Super. 2018) (“[A]lthough we are not bound by decisions from
. . . courts in other jurisdictions, we may use them for guidance to the degree
we find them useful, persuasive, and . . . not incompatible with Pennsylvania
law”).


                                           - 15 -
J-S08005-21


business activities. Thus, the spreadsheet was not admissible as a business

record under Pa.R.E. 803(6).

      The Commonwealth concedes that “the spreadsheet itself is not kept in

the ordinary course of the business,” Commonwealth’s Brief at 17, but

nonetheless argues that it was admissible because “it [was] a compilation of

information contained within records kept in the ordinary course of the

business,   and   it   was   created   by   the   custodian   of   those   records

[DiMarcantonio]. The compilation was simply created for the ease of review.”

Id. We disagree. The euphemism “created for ease of review” is an implicit

admission that DiMarcantonio did not create the spreadsheet for regular

business reasons but did so in anticipation of litigation, the very motive that

renders the spreadsheet inadmissible under the business records exception.

      We note that the spreadsheet might have been admissible had the

Commonwealth made the underlying emails and timesheets available to

Appellant for review or copying in advance of trial.          See Pa.R.E. 1006

(proponent may use chart to prove content of voluminous writings if he makes

originals or duplicates available for examination or copying, or both, by other

parties at a reasonable time and place). We see no evidence in the record,

however, that the Commonwealth availed itself of Rule 1006 by providing

access to the emails and timesheets at a reasonable time before trial.

      Because the spreadsheet was inadmissible, we must examine whether

its admission was harmless error. “[A]n error can be harmless only if the


                                       - 16 -
J-S08005-21


appellate court is convinced beyond a reasonable doubt that the error is

harmless.” Commonwealth v. Story, 383 A.2d 155, 162 (Pa. 1978). We

may consider error harmless only where:

      (1) the error did not prejudice the defendant or the prejudice was
      de minimis; or (2) the erroneously admitted evidence was merely
      cumulative of other, untainted evidence which was substantially
      similar to the erroneously admitted evidence; or (3) the properly
      admitted and uncontradicted evidence of guilt was so
      overwhelming and the prejudicial effect of the error was so
      insignificant by comparison that the error could not have
      contributed to the verdict.

Commonwealth v. Taylor, 209 A.3d 444, 450 (Pa. Super. 2019). “Harmless

error exists where the appellate court is convinced beyond a reasonable doubt

that the erroneously admitted evidence could not have contributed to the

verdict. If there is a reasonable probability that an error may have contributed

to the verdict, the error is not harmless.” Id.

      The error in admitting the spreadsheet into evidence was harmless as

to the court’s finding that Appellant committed theft on May 25, 2019. There

was ample evidence, independent of the spreadsheet, that Appellant

committed theft on that date and doctored the daily deposit report to make it

appear that Fuentes sent the proceeds to Axis’s main office instead of himself.

Specifically, (1) a customer paid rent of $620.50 in cash to Appellant at the

Axis establishment in Reading, (2) Appellant’s initials appear on the daily

deposit report for this date, demonstrating that he closed out the account by

himself, (3) Appellant typed on the report that “Fuentes will deposit $620.50,”

(4) after Fuentes spoke with Appellant, Fuentes changed the deposit sheet to

                                     - 17 -
J-S08005-21


state that “[Appellant] sent [the $620.50] to Frazer,” (5) the $620.50 never

reached the Frazer office, and (6) Appellant could not produce a receipt for a

Turkey Hill money order from that date, a key preparatory step in sending

proceeds to Frazer.

      The admission of the spreadsheet also was harmless error as to the

eleven other dates in which Appellant’s initials appeared on the daily deposit

reports (that is, all dates except June 20, June 22, and June 27, 2019). On

these eleven dates, the appearance of Appellant’s initials, along with his

testimony, showed that he closed out the account and was alone when he did

it. He took advantage of these circumstances by stealing the proceeds instead

of sending them to Axis’s main office. After DiMarcantonio confronted him,

Appellant could not produce any receipts for Turkey Hill money orders.

      With regard to the final three dates (June 20, June 22, and June 27,

2019), because other Axis managers closed the Reading facility’s account, the

erroneously admitted spreadsheet was the only evidence that Appellant was

present at closing and in a position to steal proceeds.        Exclusion of the

spreadsheet   leaves   insufficient   evidence   of   theft   on   these   dates.

Nevertheless, it is unnecessary to remand for a new trial. The court graded

Appellant’s offense as a third-degree felony by finding that he stole a total of

$2,983.44 on fifteen dates. See 18 Pa.C.S.A. § 3903(b) (theft of between

$2,000.00 and $100,000.00 is third-degree felony). If the total funds missing

on June 20, 22 and 27 ($333.08), are subtracted from the amount of


                                      - 18 -
J-S08005-21


Appellant’s theft total of $2,983.44, the grading of Appellant’s offense remains

the same, since the revised total of $2,650.36 still exceeds the minimum

threshold for conviction of a third-degree felony. Thus, any error in admitting

this evidence was harmless as to the grading of Appellant’s offense. Even

when this evidence is excluded, the grading of this offense as a third-degree

felony remains intact.

      Only one error concerning Appellant’s restitution requires further

proceedings.   The erroneous admission of the spreadsheet resulted in the

finding that Appellant was liable for restitution of $333.08 as to June 20, 22,

and 27 of 2019.     We direct the court to reduce Appellant’s restitution by

$333.08, from $2,983.44 to $2,650.36.

      Judgment of sentence affirmed except for amount of Appellant’s

restitution. Case remanded for further proceedings on restitution as directed

above. Jurisdiction relinquished.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/22/2021




                                     - 19 -